       Case 2:19-cr-00194-TLN Document 31 Filed 04/12/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JIM TRAVIS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00194-TLN

12                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13   vs.
                                                  DATE: June 17, 2021
14   JIM TRAVIS,                                  TIME: 9:30 a.m.
                                                  JUDGE: Hon. Troy L. Nunley
15                      Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for April 15, 2021 at 9:30 a.m. be
19   continued to June 17, 2021 at 9:30 a.m.
20          Defense counsel needs additional time to complete investigation, given that traditional
21   methods of investigation have been hampered due to the ongoing pandemic and the
22   corresponding limitations on travel and the ability of defense investigators to conduct in-person
23   interviews. The parties agree that additional time is needed for defense investigation and
24   preparation. Additionally, the government has provided an initial plea offer to Mr. Travis which
25   the defense believes should be reviewed in-person, at a time when it is safe for defense counsel
26   to do so in light of the ongoing pandemic.
27          The requested continuance will provide the defense with additional time necessary to
28   continue its investigation and to confer with the government regarding any additional discovery
       Case 2:19-cr-00194-TLN Document 31 Filed 04/12/21 Page 2 of 3


 1   requests deemed appropriate in light of the investigation, and will afford the parties time needed
 2   to advance plea negotiations.
 3            The parties agree that the ends of justice served by resetting the status conference date
 4   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 5   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
 6
 7
 8                                                           Respectfully submitted,
 9                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
10
11   DATED: April 9, 2021                                     /s/ James Conolly
                                                             JAMES CONOLLY
12                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
13
14                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
15
16   DATED: April 9, 2021                                    /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
17
                                                             Assistant Federal Defender
18                                                           Attorneys for Defendant
                                                             JIM TRAVIS
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                    -2-
      to Continue Status Conference
       Case 2:19-cr-00194-TLN Document 31 Filed 04/12/21 Page 3 of 3


 1
 2                                                ORDER
 3   IT IS SO ORDERED that the status conference currently scheduled for April 15, 2021 at 9:30
 4   a.m. is hereby continued to June 17, 2021 at 9:30 a.m. The time period between April 15, 2021
 5   and June 17, 2021 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A)
 6   and (B)(i) and (iv), as the ends of justice served by granting the continuance outweigh the best
 7   interest of the public and the defendant in a speedy trial.
 8
 9   DATED: April 12, 2021
10
11                                                            Troy L. Nunley
                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                   -3-
      to Continue Status Conference
